DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  See MPEP 2106 and 2106.03 for guidance.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter of a process, machine, manufacture, or composition of matter.  “A computer program” (or “computer program product”, “computer readable media”) as recited is not patent eligible subject matter because it is “software/data per se”. The exemplary media listed in the specification (paragraph 0014, “The computer program product can be, for example, a computer program or comprise another element apart from the computer program”) are non-exhaustive and inclusive of propagation media i.e., signals per se. Moreover, as a computer program product is an abstract data structure in the form of a program per se under the BRI that does not fall within the four statutory categories of invention. Furthermore, it is not a remedy when such “software/data” are claimed as a product without any structural recitations.  “Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a ‘means plus function’ limitation) has no physical or tangible form, and thus does not fall within any statutory category.” MPEP 2106.03(I).  A recommended remedy for claiming a computer program is to have it embodied within a “non-transitory” computer readable medium.  See also USPTO Published 2019 Patent Eligibility Guidance.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected because the computer program product is defined as a computer program per se under the BRI in the specification (see paragraph 0014, “The computer program product can be, for example, a computer program or comprise another element apart from the computer program. A computer program per se is an abstract data structure so it is unclear how the “computer program product” directed to a program per se can be “non-transitory”.  Thus, since it is unclear how the program product as a whole which is directed to a program per se can be non-transitory or what is meant by a program per se being non-transitory,

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 9-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KATZMANN, ALEXANDER et al. "Predicting Lesion Growth and Patient Survival in Colorectal Cancer Patients using Deep Neural Networks" 1st Conference on Medical Imaging with Deep Learning (MIDL 2018), 11 April 2018 .
Regarding independent claim 1, Katzmann discloses A computer-implemented method for providing a prediction of a medical target variable (computer implemented method: abstract, “We thus propose a novel deep learning-based system using deep convolutional sparse autoencoders for estimating future lesion growth…” neural networks are computer implemented networks; estimating future lesion growth is predicting medical target variable as claimed), the method comprising:
receiving medical imaging data of an examination area (abstract, “lesion growth for CRC liver lesions based on single slice CT tumor images”), the examination area including a plurality of lesions of an anatomical structure (abstract, “lesion growth for CRC liver lesions based on single slice CT tumor images”), each lesion of the plurality of lesions of the anatomical structure being spaced apart from any other lesion of the plurality of lesions of the anatomical structure (an inherent characteristic of a lesion among lesions; a lesion or tumor is a single entity i.e., one cluster of abnormal cells; by measuring lesion growth, a user is measuring one lesion or entity);
calculating a spread parameter based on the medical imaging data received, the spread parameter being indicative of a spread of a spatial distribution of the plurality of lesions of the anatomical structure (page 3, “Tumor Growth - Tumor growth is an important indicator of tumor progression, as well as the overall clinical presentation. This is reflected by the RECIST guideline, which is based on lesion growth assessment, by in turn being the gold standard for solid tumor assessment;” tumor growth (i.e. increase in size) is read as indicative of a spread of spatial distribution);
calculating the prediction of the medical target variable based on the spread parameter calculated (page 3, “One--year--survival labels are extracted from the clinical data set relatively to the lesion's scan date”); and
providing the prediction of the medical target variable, calculated (page 9, “Table 7: Results for one-year-survival prediction with our deep learning approach;” page 9, Figure 3, “survival prediction (right)”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein a trained machine learning algorithm is applied onto the medical imaging data received (page 6, “The training for the final classifier actually employs two architectures: one for the autoencoder pretraining; one for the final classifier. The autoencoder's general network design requires an input of one lesion at two timepoints.”), to thereby obtain at least one of the spread parameters (page 6, “Features are extracted independently from both timepoints and get combined as inputs to the sparse representation layer”) and the prediction of the medical target variable (abstract, estimating future lesion growth).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Katzmann further discloses wherein the trained machine learning algorithm (abstract, “We thus propose a novel deep learning based system using deep convolutional sparse autoencoders”) is based on a first optimization for calculating the spread parameter (abstract, “estimating future lesion growth;” lesions ‘growing’ are read as the lesion spreading; page 2, “high precision early lesion estimate on future growth would be of high clinical value;” ‘high precision’ estimations for the data output are read as the optimization of the spread) and a second optimization for calculating the prediction of the medical target variable (abstract, “we show that our system can be used for one-year survival prediction in CRC patients”),  wherein the first optimization for calculating the spread parameter is based on at least a first part of a plurality of training datasets (page 6, “417 samples were available for tumor growth prediction;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place), and wherein the second optimization, for calculating the prediction of the medical target variable, is based on at least a second part of the plurality of training datasets (page 6, “respectively 302 samples for one-year survival;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, Katzmann further discloses wherein the second optimization is subsequent to the first optimization (page 6, “After finishing the autoencoder’s training, all layers beyond the sparse representation are removed and a simple two-layer classification stage is appended;” appended (meaning added to the end) is read as subsequent; further, the lesion growth is determined prior to the survival estimation).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Katzmann further discloses wherein the trained machine learning algorithm is based on multi-task learning (page 6, “Features are extracted independently from both timepoints and get combined as inputs to the sparse representation+ layer” Table 4/Table 5, ), the multi-task learning including the first optimization and the second optimization as related tasks (page 6, “We analyzed various classifier architectures with alternating numbers of layers and neurons but found one layer with 8 neurons followed by an output layer of 2 neurons with one-hot-encoding to be adequate. This architecture introduces only 218 parameters and, as shown in sec. 4. prove feasible for our scenario to provide sufficient classification and generalization performance.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein the anatomical structure includes at least one organ (page 2, “We present a novel approach for CT liver lesion assessment”), and
wherein each lesion, of the plurality of lesions of the anatomical structure, is related to a tumor of the at least one organ (page 2, “We present a novel approach for CT liver lesion assessment;” lesion is read as a tumor related to the liver).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, Katzmann further discloses wherein the at least one organ is selected from the organ group consisting of a liver (page 2, “We present a novel approach for CT liver lesion assessment”), a lung (page 9, “Radiomics was shown to be beneficial for tasks like lung … cancer assessment”), a brain (page 9, “Radiomics was shown to be beneficial for tasks like … head … cancer assessment.”) and a kidney.
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein the anatomical structure includes a lymphatic system (page 9, “Radiomics was shown to be beneficial for tasks like lung or head and neck cancer assessment prediction of lymph node metastases;” lymph nodes are part of the lymphatic system), wherein the plurality of lesions of the anatomical structure is a plurality of enlarged lymph nodes of the lymphatic system (page 9, “Radiomics was shown to be beneficial for tasks like lung or head and neck cancer assessment prediction of lymph node metastases;” enlarged lymph nodes can be read as cancerous lymph nodes).
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses target variable is selected from the medical target variable group consisting of a survival estimation (section 2.1 “target variables;” “One--year--survival labels are extracted from the clinical data set relatively to the lesion's scan date”), a therapy response estimation (abstract, “our proposed system delivers an estimate on future response, thus prospectively allowing to adapt therapy before further progress.”) and a therapy recommendation 
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein the anatomical structure is a liver (page 2, “We present a novel approach for CT liver lesion assessment”), wherein each lesion, of the plurality of lesions of the anatomical structure, is related to a tumor of the liver (page 2, “We present a novel approach for CT liver lesion assessment”), and wherein the medical target variable is a survival estimation (section 2.1 “target variables;” “One--year--survival labels are extracted from the clinical data set relatively to the lesion's scan date”).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Katzmann further discloses a computer-implemented method for providing a trained machine learning algorithm (abstract, “We thus propose a novel deep learning-based system using deep convolutional sparse autoencoders;” deep learning convolutional based system is a trained machine learning system as claimed), comprising:
receiving a plurality of training datasets, each respective training dataset of the plurality of training datasets comprising respective training medical imaging data of an ex- amination area (page 6, “The training for the final classifier actually employs two architectures. one for the autoencoder pretraining, and one for the final classifier. The autoencoder's general network design requires an input of one lesion at two timepoints.”), 
the examination area including a plural- ity of lesions of an anatomical structure, wherein each lesion of the plurality of lesions of the anatomical structure is spaced apart from any other lesion of the plurality of lesions of the anatomical structure, a respective label spread parameter, the respective label spread parameter being indicative of a spread of a spatial distribution of the plurality of lesions of the anatomical structure, a respective label of a medical target variable (see claim 1);
training a machine learning algorithm based on the plurality of training datasets (page 6, “417 samples were available for tumor growth prediction”), the training comprising a first optimization of the machine learning algorithm for calculating a spread parameter (abstract, “estimating future lesion growth”) and a second optimization of the machine learning algorithm for calculating a prediction of a medical target variable (abstract, “we show that our system can be used for one-year survival prediction in CRC patients”), 
wherein the first optimization for calculating the spread parameter is based on at least a first part of the plurality of training datasets (page 6, “417 samples were available for tumor growth prediction;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place),
wherein the second optimization for calculating the pre- diction of the medical target variable is based on at least a second part of the plurality of training datasets (page 6, “respectively 302 samples for one-year survival;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place) 
and providing the machine learning algorithm trained (abstract, “We thus propose a novel deep learning-based system using deep convolutional sparse autoencoders;”).
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, Katzmann further discloses a data processing system for providing a prediction of a medical target variable (Abstract, “we show that our system can be used for one-year survival prediction in CRC patients”)
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Katzmann further discloses comprising at least one processor (abstract, “We thus propose a novel deep learning-based system using deep convolutional sparse autoencoders;” deep learning convolutional based system is a computer/processor-based system)
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses a non-transitory computer program product storing program elements, to induce a data processing system to carry out the method of claim 1, when the program elements are loaded into a memory of the data processing system and executed by the data processing system(see claim 1; abstract, “We thus propose a novel deep learning based system using deep convolutional sparse autoencoders;” deep learning convolutional based systems are programmatic systems implementing computer programming codes wherein a memory is inherently included).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses a non-transitory computer-readable medium storing program elements, readable and executable by a data processing system, to perform the method of claim 1, when the program elements are executed by the data processing system (see claim 1; abstract, “We thus propose a novel deep learning based system using deep convolutional sparse auto1encoders;” it is inherent and necessitated by using a neural network, that there is a computer program executing the code in which the neural network is programmed onto).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzmann as applied to claims above, and further in view of Swanson, Kristin R., et al. “Virtual and Real Brain Tumors: Using Mathematical Modeling to Quantify Glioma Growth and Invasion.” Journal of the Neurological Sciences, vol. 216, no. 1, 2003, pp. 1–10., https://doi.org/10.1016/j.jns.2003.06.001. (hereinafter Swanson).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein.  Katzmann fails to explicitly disclose wherein the calculating of the spread parameter comprises: determining a first spread of the spatial distribution of the plurality of lesions of the anatomical structure with respect to a first direction, determining a second spread of the spatial distribution of the plurality of lesions of the anatomical structure with respect to a second direction, the second direction being orthogonal to the first direction, and determining a third spread of the spatial distribution of the plurality of lesions of the anatomical structure with respect to a third direction, the third direction being orthogonal to the first direction and the second direction, and wherein the calculating of the spread parameter includes calculating the spread parameter based on the first spread determined, the second spread determined and the third spread determined.
However, Swanson discloses wherein the calculating of the spread parameter comprises: determining a first spread of the spatial distribution of the plurality of lesions of the anatomical structure (Figure 2, “Cell migration was allowed to occur in a truly three dimensional solid representation of the brain;” cell migration in 3D (i.e. 3 different directions) is read as quantifying the spread in three separate directions) with respect to a first direction (Figure 2; sagittal plane being one of the directions the spread was quantified in), determining a second spread of the spatial distribution of the plurality of lesions of the anatomical structure with respect to a second direction (Figure 2; coronal plane being one of the directions the spread was quantified in), the second direction being orthogonal to the first direction (Figure 2; sagittal and coronal planes are orthogonal ), and determining a third spread of the spatial distribution of the plurality of lesions of the anatomical structure with respect to a third direction (Figure 2; horizontal planes being one of the directions the spread was quantified in), the third direction being orthogonal to the first direction and the second direction (Figure 2; coronal and horizontal planes are orthogonal), and wherein the calculating of the spread parameter includes calculating the spread parameter based on the first spread determined, the second spread determined and the third spread determined (Figure 2; the overall spread is shown in the images associated through all three directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Swanson in order to develop a mathematical model to analyze biological problems allowing for a better understanding of a biological process.
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Swanson further discloses wherein the calculating of the spread parameter includes calculating the spread parameter based on a generalized mean of the first spread determined, the second spread determined and the third spread determined (Figure 2, “3 cm in average diameter;” average diameter is read as a generalized mean).
Regarding dependent claim 8, the rejection of claim 6 is incorporated herein. Additionally, Swanson further discloses wherein each of a first diameter of the anatomical structure with respect to the first direction (Figure 2; sagittal plane; Figure 2, “3 cm in average diameter;” in order to find an average diameter of the three, one must inherently know all other three diameters), a second diameter of the anatomical structure with respect to the second direction (Figure 2; coronal plane) and a third diameter of the anatomical structure with respect to the third direction (Figure 2; horizontal planes) is determined (Figure 2, “3 cm in average diameter;” in order to find an average diameter of the three, one must inherently know all other three diameters), and  wherein the calculating of the spread parameter includes calculating the spread parameter based on a ratio of the first spread determined to the first diameter of the anatomical structure determined, a ratio of the second spread determined to the second diameter of the anatomical structure determined and a ratio of the third spread determined to the third diameter of the anatomical structure determined (Figure 2, “3 cm in average diameter;” finding the average of the diameter between the tumor at diagnosis, and the tumor at death determines the overall ratio of the spread based on the three diameters, taken at the different time points)
Regarding dependent claim 19, the rejection of claim 2 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 03079004 A2 discloses methods of predicting and estimating tumor growth in mammals 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668